UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 AMERICAN BILTRITE INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be held on May 12, 2009. This communication presents only an overview of the more complete proxy materials that are available to you on the Internet.We encourage you to access and review all of the important information contained in the proxy materials before voting. The following proxy materials are available for you to review online at www.ambilt.info · the Notice of Annual Meeting; · the 2009 Proxy Statement; · the Annual Report for the year ended December31, 2008; and · any amendments to the foregoing materials that are required to be furnished to shareholders. If you want to receive a paper or e-mail copy of these documents, you must request one.There is no charge to you for requesting a copy.Please make your request for a copy as instructed below on or before May 2, 2009 to facilitate timely delivery. To request material and to select a future delivery preference Internet: www.ambilt.info Telephone: 1-877-237-6655 Email: proxy@ambilt.com Requests, instructions and other inquiries will NOT be forwarded to your investment advisor AMERICAN BILTRITE INC. Vote In Person Many shareholder meetings have attendance requirements including, but not limited to, the possession of an attendance ticket issued by the entity holding the meeting.Please check the meeting materials for any special requirements for meeting attendance.At the Meeting you will need to request a ballot to vote these shares. AMERICAN BILTRITE INC. 57 River Street Wellesley Hills, Massachusetts 02481 . Meeting Location The Annual Meeting for Stockholders of record as of March 13, 2009 is to be held on May 12, 2009 at 8:30a.m. local time to consider the voting items set forth on the next page at: Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York10036 For directions to the Annual Meeting, please call (781) 237-6655. Voting items The Board of Directors Recommends a Vote FOR each Nominee 1.ELECTION OF CLASS I DIRECTORS Nominees: Richard G. Marcus Frederick H. Joseph Leo R. Breitman
